ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_JUD_01_PO_02_FR.txt.                                                                                           364




                              DÉCLARATION DE M. LE JUGE OWADA

                 [Traduction]

                    1. Bien qu’ayant voté en faveur de tous les points du dispositif énoncés
                 au paragraphe 154 de l’arrêt, je tiens à revenir sur certains éléments
                 importants qui figurent dans cette décision, afin de préciser davantage ce
                 que j’entends par les termes employés dans l’arrêt. En premier lieu, je
                 souhaite indiquer comment je suis parvenu à la conclusion que la pre-
                 mière exception préliminaire soulevée par la France devait être retenue,
                 en particulier s’agissant des violations des dispositions autres que l’ar-
                 ticle 4 de la convention de Palerme qui lui sont reprochées. En second
                 lieu, je voudrais expliquer pourquoi, de mon point de vue, la conclusion
                 de l’arrêt rejetant la troisième exception préliminaire soulevée par la
                 France est justifiée, compte tenu notamment du caractère particulier de
                 cette troisième exception au regard du paragraphe 9 de l’article 79 du
                 Règlement de la Cour dans la version révisée de 1978.



                     A) La pertinence de l’article 4 de la convention de Palerme
                                 s’agissant de la violation alléguée

                              1) La portée des obligations prévues à l’article 4
                    2. Pour ce qui est de la violation de la convention alléguée par la Gui-
                 née équatoriale, l’article 4 est à mon avis pertinent à double titre. Premiè-
                 rement, je suis d’accord avec le paragraphe 102 de l’arrêt, où il est dit que
                 « les règles du droit international coutumier relatives aux immunités des
                 Etats et de leurs agents ne sont pas incorporées dans l’article 4 ». La Cour
                 n’a pas retenu l’argument avancé par la demanderesse, selon qui l’ar-
                 ticle 4 avait pour effet juridique d’« incorporer par référence » des règles
                 du droit international coutumier à la convention. Dans un contexte juri-
                 dique technique, l’« incorporation par référence » consiste, selon le Black’s
                 Law Dictionary, à « incorporer, en y faisant référence, un document de
                 quelque nature que ce soit dans un autre document, le premier étant dès
                 lors considéré comme faisant partie du second au même titre que si ses
                 termes y étaient intégralement repris » (Black’s Law Dictionary (5e éd.,
                 1979), p. 690). Je m’accorde à reconnaître que l’article 4, comme le
                 démontre clairement la Cour dans l’interprétation qu’elle en fait suivant
                 son sens ordinaire, n’est pas une disposition susceptible de produire l’effet
                 juridique d’une « incorporation par référence ».
                    3. Deuxièmement, cependant, le débat est loin d’être clos en ce qui
                 concerne la question de la pertinence de l’article 4 qu’invoque la Guinée

                                                                                           76




5 CIJ1142.indb 149                                                                               21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                 365

                 équatoriale. La conclusion précitée de l’arrêt ne dispense pas la Cour
                 d’examiner les griefs que la Guinée équatoriale tire des dispositions autres
                 que l’article 4 de la convention, au regard de l’obligation juridique décou-
                 lant de cet article, telle que définie dans l’arrêt. Dans sa décision, la Cour
                 a clairement reconnu que, contrairement à l’article premier du traité
                 d’amitié entre l’Iran et les Etats-Unis qu’elle a interprété en l’affaire des
                 Plates‑formes pétrolières comme « un préambule et la simple formulation
                 d’un but général », le paragraphe 1 de l’article 4 de la convention de
                 Palerme impose aux Etats parties l’obligation juridique de s’acquitter de
                 leurs autres obligations au titre de la convention « d’une manière compa-
                 tible avec les principes auxquels il fait référence » (paragraphe 92 de l’ar-
                 rêt). En conséquence, la Guinée équatoriale a tiré certains griefs de
                 dispositions autres que l’article 4 de la convention, indépendamment de
                 l’interprétation spécifique qu’elle a fait de cet article en se fondant sur la
                 notion d’« incorporation par référence ». Compte tenu de l’obligation juri-
                 dique énoncée dans l’article 4, les dispositions autres que l’article 4,
                 notamment les articles 6, 7, 8 et 25, si on les rapproche de l’article 4 tel
                 qu’interprété par la Cour, deviennent pertinentes pour apprécier les actes
                 que la Guinée équatoriale reproche à la France.
                     4. La référence aux principes de l’égalité souveraine et de la non-­
                 intervention, au paragraphe 1 de l’article 4 de la convention, ne vise pas à
                 incorporer les règles spécifiques du droit international coutumier relatives
                 aux immunités. Rien, dans les travaux préparatoires relatifs au para-
                 graphe 1 de l’article 4 de la convention de Palerme ou à l’article 2 de la
                 convention de 1988 contre le trafic illicite de stupéfiants et de substances
                 psychotropes qui a « inspir[é] » ledit article, n’indique le contraire (Confé-
                 rence des Nations Unies pour l’adoption d’une convention contre le trafic
                 illicite de stupéfiants et de substances psychotropes, Vienne, 25 novembre-
                 20 décembre 1988, Documents officiels, vol. II, p. 155, 156, 171, 176
                 et 177). Cela signifie que les Etats parties à la convention de Palerme sont
                 tenus d’exécuter leurs obligations découlant des articles 6, 7, 8, 15 et 25
                 « d’une manière compatible avec les principes de l’égalité souveraine et de
                 la non-­  intervention ». Il convient donc, pour apprécier la compétence
                 conférée à la Cour par l’article 35 de cette convention, d’établir s’il existe
                 un différend relatif à « l’interprétation ou l’application » de ces articles et
                 de déterminer si les actes que la Guinée équatoriale reproche à la France
                 entrent ou non dans le champ des articles 6 et 15 lus conjointement avec
                 l’article 4, tel qu’interprété par l’arrêt.



                       2) Les articles 5, 6, 8 et 23, lus conjointement avec l’article 4
                    5. Pour définir les limites de la compétence conférée à la Cour par l’ar-
                 ticle 35 de la convention de Palerme, il est nécessaire d’examiner la nature
                 et la portée des obligations prévues par les dispositions de cet instrument,
                 dès lors qu’une « question d’interprétation ou d’application en cause »

                                                                                            77




5 CIJ1142.indb 151                                                                                 21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                   366

                 entre les parties constitue l’« objet du différend ». Il importe de noter que
                 la convention de Palerme a été adoptée par les Etats parties « convaincu[s]
                 qu’il fa[llai]t d’urgence renforcer la coopération pour prévenir et com-
                 battre plus efficacement ces activités aux niveaux national, régional et
                 international » (A/RES/55/25, 15 novembre 2000). L’objet de la conven-
                 tion est énoncé clairement en son article premier : « promouvoir la coopé-
                 ration afin de prévenir et de combattre plus efficacement la criminalité
                 transnationale organisée ».
                    6. Pour ce qui est de l’application de cette approche aux « infractions
                 principales », la convention de Palerme impose aux Etats d’incriminer ces
                 actes « dans leurs systèmes juridiques respectifs », de façon à établir des
                 règles du jeu équitables pour renforcer la coopération internationale au
                 titre de la convention, plutôt que de suivre une approche plus tradition-
                 nelle fondée sur une « législation internationale » (par exemple, la conven-
                 tion de 1948 sur le génocide) qui oblige directement chaque Etat partie à
                 exécuter l’obligation de prévenir les actes criminels et d’en punir les
                 auteurs dans son système juridique (c’est-à-dire, à exercer sa compétence
                 en la matière).
                    7. Cette interprétation est confirmée par les travaux préparatoires. Il res-
                 sort des comptes rendus des débats du Comité spécial sur l’élaboration
                 d’une convention contre la criminalité transnationale organisée que plu-
                 sieurs délégations ont fait observer que le projet d’article relatif à la compé-
                 tence « pouvait être entendu comme autorisant les Etats Parties à appliquer
                 leur droit interne sur le territoire d’autres Etats ». En réponse, il a été relevé
                 que ce qui est devenu le paragraphe 1 de l’article 4 « mettait l’accent sur les
                 principes de l’égalité souveraine, de l’intégrité territoriale et de la non-­
                 ingérence dans les affaires intérieures des autres Etats, et que ces principes
                 s’appliquaient également à tout exercice de compétence » (Nations Unies,
                 doc. A/AC.254/4/Rev.4, p. 20, note de bas de page 102). En effet, ce qui est
                 devenu l’article 4 a été essentiellement conçu comme une protection contre
                 les interventions d’un Etat sur le territoire d’un autre Etat.
                    8. Une série de dispositions relatives au mécanisme de coopération inter-
                 nationale, aux fins de la mise en œuvre par chaque Etat partie des mesures
                 nécessaires pour incriminer les actes visés par la convention et établir sa
                 compétence, notamment en matière d’extradition (article 16), de transfert
                 des personnes condamnées (article 17), d’entraide judiciaire (article 18) et
                 d’enquêtes conjointes (article 19), fait suite à une autre série de dispositions
                 qui obligent les Etats parties à incriminer lesdits actes (par exemple,
                 article 6) et à établir leur compétence à l’égard de ces infractions (par
                 exemple, article 15). La structure de la convention de Palerme montre donc
                 que ­celle-ci impose aux Etats parties d’adopter des mesures législatives,
                 administratives ou judiciaires pour établir leur compétence à l’égard de ces
                 infractions, sans traiter directement des modalités concrètes de cet exercice.
                    9. Cette construction contraste avec d’autres conventions internatio-
                 nales qui obligent les Etats parties à prévenir ou à réprimer les infractions
                 qu’elles visent. Par exemple, l’article premier de la convention pour la
                 prévention et la répression du crime de génocide (1948) oblige les parties

                                                                                               78




5 CIJ1142.indb 153                                                                                    21/02/19 15:44

                            immunités et procédures pénales (décl. owada)                 367

                 contractantes « à prévenir et à punir » le génocide en tant que crime en
                 droit international. Le paragraphe 1 de l’article 2 de la convention contre
                 la torture et autres peines ou traitements cruels, inhumains ou dégradants
                 (1984) impose à chaque Etat partie de « prend[re] des mesures législatives,
                 administratives, judiciaires et autres mesures efficaces pour empêcher que
                 des actes de torture soient commis dans tout territoire sous sa juridic-
                 tion ». A rebours de celles découlant de ces conventions, les obligations
                 prévues par la convention de Palerme visent essentiellement à incriminer
                 des actes et à établir la compétence des Etats à l’égard de ces infractions
                 dans leurs systèmes juridiques nationaux. La prévention et la répression
                 de la criminalité transnationale organisée constituent des objectifs devant
                 être atteints au moyen de la coopération nationale, par l’établissement de
                 la compétence des Etats pour « incriminer » ces actes dans leurs systèmes
                 juridiques nationaux.
                    10. Cette analyse m’amène à conclure que, comme indiqué ­ci-­dessus, la
                 juste appréciation de la nature de la convention est cruciale pour détermi-
                 ner la portée de la clause compromissoire prévue à l’article 35 « concer-
                 nant l’interprétation ou l’application » de la convention de Palerme. Etant
                 donné que les articles pertinents sont de nature à obliger les Etats parties
                 à établir dans leurs systèmes juridiques respectifs leur compétence à
                 l’égard d’infractions en adoptant des mesures législatives, administratives
                 ou judiciaires, l’exercice effectif de cette compétence, qui est l’objet même
                 du différend en l’espèce (voir le paragraphe 67 de l’arrêt), ne peut pas
                 entrer dans le champ de la clause compromissoire de la convention.

                    11. Les articles 5, 6, 8 et 23 obligent les Etats parties à prévenir et à
                 combattre les « infractions principales » visées par la convention, en adop-
                 tant des mesures législatives, administratives, judiciaires, ou autres pour
                 incriminer les actes définis dans d’autres dispositions, y compris ceux
                 commis « à l’extérieur du territoire relevant de la compétence de l’Etat
                 Partie en question » sous certaines conditions (article 6, paragraphe 2) c)).
                 Il est significatif que le paragraphe 1 de l’article 4 fonctionne ici comme
                 un garde-fou en permettant à un Etat partie d’établir sa compétence à
                 l’égard d’infractions pénales commises sur le territoire d’un autre Etat
                 sous réserve que cette compétence s’exerce d’une manière qui peut être
                 considérée comme compatible avec les principes, entre autres, de l’égalité
                 souveraine et de la non-­intervention. A cet égard, le paragraphe 2) c) de
                 l’article 6 de la convention prévoit que
                     « une infraction commise à l’extérieur du territoire relevant de la
                     compétence d’un Etat Partie ne constitue une infraction principale
                     que lorsque l’acte correspondant est une infraction pénale en vertu
                     du droit interne de l’Etat où il a été commis et constituerait une
                     infraction pénale en vertu du droit interne de l’Etat Partie appliquant
                     le présent article s’il avait été commis sur son territoire ».
                 Il s’ensuit que la condition de la double incrimination limite le pouvoir
                 normatif d’un Etat, prévu à l’article 6, d’établir sa compétence à l’égard

                                                                                           79




5 CIJ1142.indb 155                                                                               21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                   368

                 d’infractions commises sur le territoire d’un autre Etat. Il semble clair que
                 le paragraphe 2) c) de l’article 6, même s’il ne renvoie pas expressément
                 au paragraphe 1 de l’article 4, doit être interprété comme reflétant l’esprit
                 de cette disposition, qui constitue un garde-fou contre toute intervention
                 étrangère au moyen d’une compétence extraterritoriale. Dans la mesure
                 où, conformément au libellé du paragraphe 2) c) de l’article 6, il limite
                 l’exercice de sa compétence pénale à l’égard de l’infraction de blanchi-
                 ment du produit du crime commise à l’étranger, un Etat partie peut être
                 considéré comme étant tenu d’exercer son obligation d’une manière com-
                 patible avec les principes de l’égalité souveraine et de la non-­intervention
                 prévus au paragraphe 1 de l’article 4 de la convention. Nous pouvons dire
                 que la condition de la « double incrimination » définit les limites de l’éta-
                 blissement de la compétence des Etats pour ce qui est de la répression des
                 actes de blanchiment d’argent, catégorie d’infraction qui doit être prévue
                 dans les deux juridictions. Toutefois, l’on ne saurait en inférer que cela
                 couvre l’exercice réel de la compétence à l’égard des actes concrets de
                 blanchiment d’argent qui auraient été commis. Il est possible, à tout le
                 moins défendable, que l’infraction de blanchiment d’argent puisse être
                 constituée, mais cette question ne pourra être tranchée qu’en examinant le
                 fond de l’affaire et ne relève pas de la compétence.

                               3) L’article 15, lu conjointement avec l’article 4
                     12. Il en va de même en ce qui concerne l’article 15 de la convention,
                 qui permet à un Etat partie d’établir sa compétence à l’égard des infrac-
                 tions commises sur le territoire d’un autre Etat (paragraphe 2 de l’ar-
                 ticle 15). A première vue, cette disposition peut sembler habiliter un Etat
                 à exercer sa compétence sur le territoire d’un autre Etat en établissant une
                 compétence extraterritoriale. Toutefois, cette capacité d’un Etat partie
                 d’étendre sa compétence est limitée par les sous-­        alinéas i) et ii) du
                 ­paragraphe 2 c) de l’article 15, qui n’autorisent l’Etat à le faire que quand
                 une infraction particulière est commise hors de son territoire, notamment,
                 « en vue de la commission, sur son territoire, d’une infraction [particulière] ».
                  En d’autres termes, l’établissement d’une compétence à portée extraterri-
                  toriale est autorisé uniquement dans la mesure où les infractions concer-
                  nées sont de nature à avoir un effet sur le territoire de l’Etat exerçant cette
                  compétence. Bien entendu, cet arrangement est explicitement lié aux prin-
                  cipes mentionnés à l’article 4 par la condition expresse « [s]ous réserve de
                  l’article 4 de la convention » qui figure dans le chapeau du paragraphe 2
                  de l’article 15. Il convient de noter, toutefois, que le principe de l’égalité
                  souveraine mentionné à l’article 4, auquel renvoie ainsi le paragraphe 2 de
                  l’article 15, est un principe général du droit international. S’il est utile
                  pour cerner la portée de l’exercice admissible de la compétence des Etats
                  en se fondant sur l’effet des infractions commises à l’étranger, ce principe
                  ne suppose pas d’appliquer directement des règles concrètes qui en
                  découlent de sorte à influer sur la manière dont cette compétence extra­
                  territoriale doit être exercée.

                                                                                               80




5 CIJ1142.indb 157                                                                                   21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                 369

                    13. J’estime, en m’appuyant sur cette analyse de la portée des articles 6
                 et 15, lus conjointement avec l’article 4 de la convention de Palerme, que
                 la conclusion de l’arrêt est justifiée. Pour le dire autrement, ces disposi-
                 tions concernent uniquement l’établissement officiel (sur le plan législatif,
                 administratif ou judiciaire), mais non l’exercice proprement dit, d’une
                 telle compétence par une branche judiciaire des Etats parties, y compris
                 des actes concrets qui pourraient avoir une certaine portée extraterrito-
                 riale. Dans la présente affaire, en comparaison, l’acte que la Guinée équa-
                 toriale reproche à la justice française est l’engagement d’une procédure
                 pénale contre M. Teodoro Nguema Obiang Mangue, engagement qui est
                 qualifié à juste titre d’exercice plutôt que d’établissement par la France de
                 sa compétence. Même si cet exercice de sa compétence pénale par la
                 France s’avérait être un exercice de compétence d’une certaine portée
                 extraterritoriale susceptible de constituer un acte internationalement illi-
                 cite, pour autant que M. Teodoro Nguema Obiang Mangue jouisse d’une
                 immunité comme le soutient la Guinée équatoriale, cet acte ne relèverait
                 pas du cadre juridictionnel de ces dispositions aux fins de la détermina-
                 tion des limites de la compétence conférée à la Cour par l’article 35 de la
                 convention.

                           B) Troisième exception préliminaire de la France,
                                     fondée sur un « abus de droit »

                    14. Je me rallie au dispositif de l’arrêt, dans lequel la Cour « rejette »
                 tout simplement la troisième exception préliminaire soulevée par la
                 France. Dans sa décision, la Cour ne dit pas que « cette exception n’a pas
                 un caractère exclusivement préliminaire ». Elle n’explique cependant pas
                 en détail, dans la partie pertinente de l’arrêt, pourquoi elle n’a pas choisi
                 de déclarer que l’exception soulevée pour « abus de droit » allégué n’avait
                 pas un caractère exclusivement préliminaire, comme le prévoit le para-
                 graphe 9 de l’article 79 du Règlement de la Cour. Elle se borne en effet à
                 dire, au paragraphe 151, que « l’abus de droit ne peut être invoqué comme
                 cause d’irrecevabilité alors que l’établissement du droit en question relève
                 du fond de l’affaire » (les italiques sont de moi). A mon avis, il aurait été
                 utile que la Cour donne des précisions sur le raisonnement qu’elle a suivi
                 sur ce point.
                    15. Il arrive souvent, dans une affaire contentieuse portée devant la
                 Cour, qu’une exception préliminaire pour incompétence ou irrecevabilité
                 soit soulevée alors que l’objet du différend est l’existence d’un droit fon-
                 damental et la manière dont son exercice a été empêché. Dans ces cas, il
                 est parfois difficile de trancher la question de la compétence ou de la rece-
                 vabilité de la demande sans procéder à un examen approfondi des ques-
                 tions de fait et de droit au fond de l’affaire. Un tel examen n’est très
                 souvent ni faisable ni approprié au stade des exceptions préliminaires,
                 alors que les parties n’ont pas la possibilité de faire valoir leurs arguments
                 respectifs sans entrer dans le fond de l’affaire. C’est la raison d’être du
                 paragraphe 9 de l’article 79 du Règlement de la Cour, qui prévoit que

                                                                                            81




5 CIJ1142.indb 159                                                                                21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                 370

                 c­elle-ci peut retenir ou rejeter l’exception soulevée, mais également —
                  troisième possibilité — déclarer que l’exception en question « n’a pas un
                  caractère exclusivement préliminaire » (voir Eduardo Jiménez de Aré-
                  chaga, « The Amendments to the Rules of Procedure of the International
                  Court of Justice », American Journal of International Law, vol. 67 (1973),
                  p. 11‑19).
                     16. A première vue, les prétentions initiales de la Guinée équatoriale
                  relatives à l’immunité de M. Teodoro Nguema Obiang Mangue et à l’in-
                  violabilité de l’immeuble sis au 42 avenue Foch à Paris, ainsi qu’à l’obli-
                  gation de la France à cet égard, pourraient sembler relever de cette
                  catégorie. Il pourrait sembler nécessaire de procéder à un examen appro-
                  fondi des faits et du droit en ce qui concerne le statut juridique de
                  M. Obiang Mangue et de l’immeuble pour apprécier l’établissement de la
                  compétence de la Cour au titre de l’article 35 de la convention de Palerme
                  et de l’article premier du protocole de signature facultative à la conven-
                  tion de Vienne sur les relations diplomatiques.
                     17. La Cour n’a cependant pas emprunté cette troisième voie prévue
                  au paragraphe 9 de l’article 79 de son Règlement : elle n’a pas déclaré que
                  la troisième exception soulevée par la France n’avait pas un caractère
                  exclusivement préliminaire. En substance, ce qui importe dans l’argumen-
                  tation de la France relative à l’abus de droit, c’est la thèse selon laquelle
                  c’est pour la requête de la Guinée équatoriale dans son intégralité que se
                  pose la question fondamentale de sa validité juridique en tant que
                  « demande juridiquement valable » dont la légitimité justifie la saisine de
                  la Cour. Ainsi, la France fait valoir que
                     « ce ne sont pas les différents éléments que la France a portés à l’at-
                     tention de votre haute juridiction, considérés individuellement, qui
                     constituent un abus de procédure. En revanche, pris dans leur
                     ensemble, ils établissent que le recours de la Guinée équatoriale à la
                     Cour est abusif car il procède en réalité d’une stratégie visant à utili-
                     ser de manière totalement artificielle le principe des immunités diplo-
                     matiques au profit d’une personne qui n’est pas un diplomate, pour
                     entraver les poursuites pénales engagées à son encontre en France et
                     soustraire les biens personnels qu’il y a acquis à leur éventuelle
                     confiscation. » (CR 2018/2, p. 53, par. 21 (Pellet).)
                 En d’autres termes, la requête de la Guinée équatoriale, telle que comprise
                 et présentée par la France, est entachée d’un vice juridique fondamental
                 qui l’invalide dans son intégralité et signifie qu’elle ne constitue pas une
                 « demande valable » dont la Cour pourrait être saisie, compte tenu des cir-
                 constances de l’espèce. On est très loin en l’espèce du système d’exception
                 préliminaire d’incompétence ou d’irrecevabilité envisagé à l’article 79 du
                 Règlement de la Cour et on ne saurait voir ici une exception préliminaire
                 telle que le prévoit le Règlement (Procédures incidentes).
                    18. Pour entrer dans le champ d’application de l’article 79 du Règle-
                 ment, « une exception doit … revêtir un caractère « préliminaire » » (Ques-
                 tions d’interprétation et d’application de la convention de Montréal de 1971

                                                                                            82




5 CIJ1142.indb 161                                                                                21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                 371

                 résultant de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne
                 c. Royaume-Uni), exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
                 p. 26, par. 47). A défaut, elle n’est pas couverte par le mécanisme des
                 exceptions préliminaires prévu dans la sous-­section 2 (Exceptions prélimi-
                 naires) de la section D (Procédures incidentes) du titre III du Règlement de
                 la Cour. Abstraction faite de la solidité juridique de son argument sur ce
                 point, il est clair que la demande de la France, dans la forme sous laquelle
                 elle est présentée, ne peut plus être considérée comme étant par nature
                 « une exception préliminaire » au sens procédural. Dans la présente situa-
                 tion juridique, il était impossible pour la Cour de déclarer dans son arrêt
                 qu’une telle exception ne revêtait pas le « caractère exclusivement prélimi-
                 naire » requis par le paragraphe 9 de l’article 79. Les exemples d’affaires
                 « d’abus de droit » cités par la France (Phoenix Action, Ltd. c. The Czech
                 Republic, affaire CIRDI no ARB/06/5, sentence arbitrale du 15 avril 2009 ;
                 Renée Rose Levy and Gremcitel S.A. c. Republic of Peru, affaire CIRDI
                 no ARB/11/17, sentence arbitrale du 9 janvier 2015) montrent aussi que les
                 juridictions arbitrales pertinentes ont accepté l’argument des défendeurs
                 non pas en tant qu’exception préliminaire devant être tranchée avant l’exa-
                 men au fond, mais en tant que question touchant au fondement même des
                 allégations avancées par les demandeurs. Il est vrai que l’article 79 est
                 censé couvrir « [t]oute exception » soulevée par les parties et s’applique à
                 toute exception dont l’effet, « si elle était retenue par la Cour, serait de
                 mettre fin à la procédure dans l’affaire en cause, et dont il conviendrait,
                 par conséquent, pour la Cour de s’occuper avant d’aborder le fond » (Che-
                 min de fer Panevezys-­Saldutiskis (Estonie c. Lithuanie), exceptions prélimi-
                 naires, arrêt, 1939, C.P.J.I., série A/B no 76, p. 16). Ce n’est à l’évidence
                 pas la situation que la Cour doit examiner ici.
                    19. Dans la présente affaire, par conséquent, je considère que l’excep-
                 tion fondée par la France sur l’abus de droit ne revêt pas ce caractère
                 « préliminaire ». Le droit fondamental allégué en l’espèce est le droit de la
                 Guinée équatoriale à l’immunité ratione personae de son vice-­président
                 chargé de la défense et de la sécurité de l’Etat, ainsi qu’à l’immunité et à
                 l’inviolabilité de l’immeuble sis au 42 avenue Foch à Paris. La requête de
                 la Guinée équatoriale a été contestée par la France au motif qu’elle est
                 constitutive d’un abus de droit. Selon la France, la demanderesse a
                 exploité ces droits accordés officiellement à la seule fin de les détourner,
                 en vue de soustraire M. Teodoro Nguema Obiang Mangue et ses biens
                 aux poursuites pénales engagées par la France. Pour c­ elle-ci, cette utilisa-
                 tion de l’immunité et de l’inviolabilité n’est rien d’autre qu’abusive, car le
                 but des privilèges et des immunités prévus par la convention de Vienne,
                 qui est de préserver l’indépendance de l’Etat et de ses représentants à
                 l’étranger, et non d’accorder un avantage personnel à leurs bénéficiaires
                 (exceptions préliminaires de la République française, par. 78-80), est
                 entièrement méconnu et dévoyé de manière à soustraire des activités illi-
                 cites aux voies judiciaires.
                    20. La Cour a conclu dans l’arrêt que les éléments de preuve n’étaient
                 pas suffisants pour établir l’allégation de la France. Toutefois, la question

                                                                                            83




5 CIJ1142.indb 163                                                                                21/02/19 15:44

                             immunités et procédures pénales (décl. owada)                 372

                 de savoir si cette allégation est étayée ou non n’est pas pertinente en l’es-
                 pèce. Si elle était retenue, l’exception de la France relative à l’abus par la
                 Guinée équatoriale du droit à l’immunité et à l’inviolabilité pourrait ame-
                 ner la Cour à rejeter la requête dans sa totalité en tant que « demande non
                 valide », plutôt qu’à porter la procédure jusqu’à l’examen au fond.

                    21. C’est pour ces raisons que je me suis rangé à la décision de la Cour
                 rejetant dans son intégralité la troisième exception préliminaire soulevée
                 par la France, sans émettre de jugement sur la validité de la thèse avancée
                 — thèse qui, si elle était retenue, pourrait avoir des conséquences juri-
                 diques beaucoup plus importantes.

                 (Signé) Hisashi Owada.




                                                                                            84




5 CIJ1142.indb 165                                                                                21/02/19 15:44

